66 N.Y.2d 997 (1985)
The People of the State of New York, Respondent,
v.
James Pinky Brown, Appellant.
Court of Appeals of the State of New York.
Decided December 19, 1985.
Richard L. Baumgarten for appellant.
Richard J. Arcara, District Attorney (J. Michael Marion of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum at the Appellate Division (109 AD2d 1091) except insofar as that court, in the exercise of its discretion, passed upon issues not preserved for our review.